Citation Nr: 1747955	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 5, 2015.

2. Entitlement to a rating in excess of 50 percent prior to October 5, 2015 and to a rating in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied entitlement to a TDIU.

In September 2008, the Board remanded this claim to allow the RO the opportunity to issue a statement of the case and to allow the Veteran the opportunity to perfect an appeal.  In April 2013, the Board denied the claim and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court approved a Joint Motion for Remand and issued an order vacating the Board's denial of a TDIU and remanding the matter to the Board for further action.

In January 2015, the Board remanded the issue of a TDIU for further development, to include obtaining an opinion from a VA examiner addressing the impact of the Veteran's service-connected PTSD and shrapnel wounds on employment.  In March 2017, the RO granted an increased rating for PTSD to 70 percent disabling and granted a TDIU, both effective October 5, 2015.  Since a TDIU was not granted for the entire pendency of the claim, the matter has been returned to the Board for adjudication.

The Board notes that in the March 2017 rating decision, the RO addressed the ratings for PTSD and a March 2017 SSOC addressed the issues of PTSD, shrapnel wounds, and TDIU.  While the RO certified these issues to the Board, the Veteran has not perfected appeals for PTSD or shrapnel wounds .  At most, the Veteran submitted correspondence in October 2017 that is equivalent to a notice of disagreement with the rating assigned for PTSD.  As such and as discussed below, the Board has taken jurisdiction over the PTSD claim for the purpose of remanding it for issuance of a statement of the case.

The Board observes that the Veteran is over 75 years of age.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, in developing the claim for a TDIU on remand, the RO granted a 70 percent rating for PTSD in March 2017.  The RO also denied entitlement to an increased rating for shrapnel wounds.  The corresponding rating code sheet indicates that "[n]o appeal rights warranted."  Further, it does not appear that the Veteran was sent the standard notification letter with an attached notice of disagreement form for completion.  Based on a review of the evidence, the Board finds that the October 2017 argument from the Veteran's representative constitutes a timely notice of disagreement with the March 2017 rating decision regarding the PTSD rating.  38 C.F.R. § 20.201(b).  However, the Veteran has not provided any documentation, to include an official notice of disagreement form, indicating disagreement with the rating for the shrapnel wound.  Given the foregoing, the Board has taken jurisdiction of the increased rating claim for PTSD solely for the purpose of remanding the claim for the issuance of a statement of the case and to allow the Veteran the opportunity to perfect an appeal.

The Veteran's claim for a TDIU prior to October 5, 2015 is inextricably intertwined with the claim for a higher rating for his PTSD.  Harris v. Derwinsky, 1 Vet. App. 180, 183 (1991).  Therefore, the claim is also remanded. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case to the Veteran, with a copy to his representative, addressing the claim for an increased rating for PTSD.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2016).

2. Complete any additional development necessary.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



